Citation Nr: 0507660	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-32 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to nonservice-connected 
pension benefits has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola, Counsel





INTRODUCTION

The appellant was employed as an ordinary seaman by the 
United States Army from December 26, 1945 to January 20, 
1948, and he served in the Armed Forces of the Philippines 
from January 1948 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In March 2005 the Board granted the appellant's motion to 
advance his case on the Board's docket under the provisions 
of 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO denied 
entitlement to nonservice-connected pension benefits based on 
employment in the Army Transportation Service as an ordinary 
seaman by the United States Army from December 26, 1945 to 
January 20, 1948.  The RO notified appellant of this decision 
by letter dated August 24, 1995; he did not appeal and that 
decision became final.  

2.  In an October 1997 decision, the Board denied basic 
eligibility for nonservice-connected pension benefits based 
on service during the Korean Conflict.  This decision is 
final.  

3.  In an October 1999 decision, the Board denied a claim of 
clear and unmistakable error in the October 1997 Board 
decision.  

4.  Evidence submitted since the August 1995 RO decision and 
the October 1997 Board decision is not new and, by itself and 
when considered with previous evidence of record, does not 
relate to unestablished facts or raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 1995 RO decision and the 
October 1997 Board decision is not new and material, and the 
claim for nonservice-connected pension benefits is not 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1103, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).  

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision notified the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim in November 2003.  The agency of original jurisdiction 
issued the notification letter subsequent to the adverse 
determination in February 2003.  However, this will not 
result in prejudice as the facts in this case are not in 
dispute and the law is dispositive of the issue in this case 
based on the undisputed facts.  

The RO informed the appellant that in order to reopen his 
claim of entitlement to basic eligibility for nonservice-
connected pension benefits, he had to submit new and material 
evidence.  

The letter notified the appellant that VA would assist him in 
obtaining all relevant evidence in the custody of a federal 
department or agency, including the service department and 
other federal agencies.  He was advised that he could either 
send additional evidence establishing the requisite service 
for entitlement to nonservice-connected pension benefits or 
the VA would assist him.  The appellant was also asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  

Additionally, the RO notified appellant the reasons why his 
claim for nonservice-connection pension benefits could not be 
reopened in the February 2003 notification letter.  The RO 
also provided such notice in May 2003 and August 2003 
letters, the September 2003 statement of the case, and the 
December 2003 supplemental statement of the case.  The 
letters, the statement of the case, and the supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought, 
and included a detailed explanation as to why the appellant 
had no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
appellant has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

The evidence includes the appellant's service personnel 
information.  There is no factual dispute as to when the 
appellant was employed in the Army Transportation Service and 
his service in the Armed Forces of the Philippines.  The duty 
to assist applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(iii).  The appellant waived 
any further development and requested a final decision in a 
February 2005 letter.  The Board finds that new and material 
evidence has not been received to reopen the claim.  
Consequently, the Board finds that no further development is 
necessary for resolution of the claim to reopen.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In an August 1995 rating decision, the RO denied entitlement 
to nonservice-connected pension benefits based on employment 
in the Army Transportation Service as an ordinary seaman by 
the United States Army from December 26, 1945 to January 20, 
1948.  The RO determined that the nonservice-connected 
benefits are based on valid military service in the Armed 
Forces of the United States.  The RO determined that the 
appellant's employment with the United States Maritime 
Service (Transportation Service) was not considered active 
duty in the Armed Forces of the United States because it was 
rendered in a civilian capacity and not within the 
eligibility period prescribed by Public Law 95-202.  
Consequently, the RO concluded that under the applicable law 
it was not considered valid military service.  

The RO notified appellant of this decision by letter dated 
August 24, 1995; he did not appeal and that decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).  

In 1997, the veteran filed a claim for disability VA pension 
based on his service during the Korean Conflict.  The RO 
denied and the veteran appealed the claim to the Board.   In 
an October 1997 decision, the Board denied a claim of 
entitlement to nonservice-connected pension benefits based on 
service during the Korean Conflict.  The Board determined 
appellant was a member of the Armed Forces of the 
Philippines, which included transporting Philippines 
Expeditionary Forces to Korea (PEFTOK) personnel in 1952.  
The evidence showed appellant rendered civil service from 
December 1945 to December 1946 and he had service in the 
Armed Forces of the Philippines from January 1948 to February 
1968.  An August 1996 certificate issued by the general 
headquarters of the Armed Forces of the Philippines showed 
this service included transporting PEFTOK personnel in May 
1952.  The Board determined that the evidence did not 
demonstrate that appellant's service during the Korean 
Conflict constituted qualifying active duty as a member of a 
United States military component.  The Board determined that 
PEFTOK participants in the United Nations operation in Korea 
were not designated as persons eligible for VA benefits under 
applicable law.  The Board concluded that appellant did not 
have qualifying military service for entitlement to 
nonservice-connected pension benefits.  

The October 1997 decision the Board denying basic eligibility 
for nonservice-connected pension benefits is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A claim disallowed by 
the Board may not be reopened on the same factual basis.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  

In an October 1999 decision, the Board denied a claim of 
clear and unmistakable error in the October 1997 Board 
decision.  

The appellant seeks to reopen his claim for nonservice-
connected pension benefits.  He contends that his service in 
the Army Transportation Corps as an ordinary seaman by the 
United States Army from December 26, 1945 to December 31, 
1946, which is provided under Public Law 105-368, establishes 
valid military service in the Armed Forces of the United 
States for a period of 90 days or more during a period of 
war.  He argues that the definition of a period of war in 
38 C.F.R. § 3.2 shows he has qualifying active service for 
nonservice-connected pension benefits.  He argues he was in 
the service on December 31, 1946; therefore, the law provides 
that continuous service before July 26, 1947 constitutes 
World War II service.  Appellant asserts his service in the 
United States Army from December 26, 1945 to December 31, 
1946, which was a regular component of the United States 
Armed Forces, establishes eligibility for nonservice-
connected pension benefits.  He argues that this evidence 
submitted is new and material and warrants reopening the 
claim and entitlement to nonservice-connected pension 
benefits.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2004).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The evidence added to the record since the August 1995 rating 
decision and the October 1997 Board decision includes copies 
of service personnel records and statements in support of the 
claim.  The copies of the service personnel records show the 
appellant's periods of service.  The additional statements 
are a reiteration of prior statements that his service 
constitutes valid, qualifying military service for 
entitlement to nonservice-connected pension benefits.  

This evidence again shows he served as a member of the Army 
Transportation Corps and he received an honorable on December 
31, 1946.  This evidence shows he had continued service in 
the Army Transportation Service to January 20, 1948.  This 
evidence also shows appellant served in the Armed Forces of 
the Philippines from January 1948 to February 1968, which 
included transporting PEFTOK personnel in 1952.  

This evidence is not new since it was previously of record 
and considered at the time of the August 1995 rating decision 
and the October 1997 Board decision.  It is not new and 
material because is cumulative of the evidence and arguments 
that were previously considered by the RO and Board in the 
prior final determinations.  

The evidence previously of record and considered established 
appellant's service with the United States Maritime Service 
(Army Transportation Service) as an ordinary seaman from 
December 26, 1945 to December 31, 1946.  The RO previously 
determined that this was not considered active duty in the 
Armed Forces of the United States because it was rendered in 
a civilian capacity and not within the eligibility period 
prescribed by Public Law 95-202.  The RO previously 
determined that this was not a regular component of the 
United States Armed Forces; therefore, appellant did not have 
the requisite eligibility for nonservice-connected pension 
benefits.  Consequently, this evidence is not material 
because it does not relate to unestablished facts necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  Therefore, 
the evidence is not new and material.  38 C.F.R. § 3.156(a).  

The Board concludes that the evidence received since the 
August 1995 rating decision and the October 1997 Board 
decision is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103, 20.1105 
(2004).  


ORDER

The appellant, not having submitted new and material evidence 
to reopen the claim for entitlement to nonservice-connected 
pension benefits, the appeal is denied.  






	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


